Citation Nr: 9903130	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  He died on April [redacted] 1997.  The 
appellant is the veteran's widow. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318.   


REMAND

On the certificate of death, the cause of the veteran's death 
is reported to be acute myocardial insufficiency due to acute 
myocardial infarction due to or as a consequence of diabetes.  
At the time of death service connection was in effect for 
total right knee arthroplasty, rated 60%, traumatic arthritis 
of the left knee rated 30% and loss of use of both lower 
extremities with loss of nature knee action rated 100% from 
May 19, 1994.  The veteran was also in receipt of a total 
rating based on individual unemployability from June 1991 
until the time of his death in April 1997.  Review of the 
file shows that no medical records reflecting the veteran's 
treatment subsequent to September 1994, including the period 
of his final illness, have been associated with the claims 
folder.  In addition, the certificate of death does not 
indicate whether or not an autopsy was conducted.  In order 
to ensure a fully informed decision with regard to the claim 
for service connection for the cause of the veteran's death, 
all pertinent medical evidence must be compiled prior to 
appellate review.  We further note that a VA physician, 
Michael F. Plott, MD., F.A.C.C., reported in an August 1998 
statement that he had treated the veteran at the Hampton VAMC 
and it was "conceivable" that the veteran's lack of ability 
to exercise because of leg injuries due to a plane crash may 
have contributed to the development of coronary heart disease 
from which he died.  The basis of this opinion, or whether 
the veteran's medical records had been reviewed is not clear 
from this statement.  The veteran's claims folder includes 
medical records dated in 1975 which refer to diagnoses of 
arteriosclerotic heart disease and hypertension.  
Clarification of this statement is necessary.

In addition, as noted above, the veteran was in receipt of a 
total rating based on individual unemployability from June 
1991 until the time of his death in April 1997.  The law 
provides that "[b]enefits authorized by section 1318 of 
title 38 .S.C., shall be paid to a deceased veteran's 
surviving spouse . . . in the same manner as if the veteran's 
death is service connected when the following conditions are 
met:
(1)	The veteran's death was not caused by his or her own 
willful misconduct; and
(2)	The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that . . . [w]as 
continously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; . . . ." 38 C.F.R. § 3.22 
(1998).

In this regard, the RO's attention is directed to the recent 
holding of the United States Court of Veteran's Appeals 
(Court) in Wingo v. West, 11 Vet. App. 307 (1998), which 
concluded that a veteran's survivor was entitled to a 
determination, based upon the evidence in VA's actual or 
constructive custody at the time of the veteran's death, as 
to "whether, had he brought a claim more than 10 years prior 
to his death, he 'would have been entitled' to receive a 
total disability rating for the 10 years immediately 
preceding his death, thus entitling his survivor to section 
1318 DIC...." Wingo v. West, 11 Vet. App. at 312.  Inasmuch as 
the decision in Wingo was rendered prior to the completion of 
appellate review, although subsequent to the RO's 
determination in this case, the appellant is entitled to 
consideration of her claim in accordance with the Court's 
holding. Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

The Board is mindful that in Bernard v. Brown, 4 Vet.App. 384 
(1993), the Court found that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby. 
Bernard v. Brown, 4 Vet.App. at 394.  In view of the Court's 
guidance in Bernard, the matter is referred to the RO for 
initial consideration. 

Therefore, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request that she submit the names and 
addresses of all health care providers, 
VA or private, who treated the veteran 
for his service-connected disabilities, 
as well as for coronary heart disease and 
diabetes, the disorders which were listed 
as the official causes of his death.  
Copies of all previously unobtained 
treatment records should be requested for 
association with the claims folder.  
Specific inquiry should be made as to 
whether an autopsy was conducted, and if 
so a copy of the autopsy report should be 
associated with the claims folder.  

2.  The RO should then refer the 
veteran's claims folder and a copy of 
this remand to Dr. Plott, at the Hampton 
VAMC for his review and opinion.  The 
physician is requested to provide his 
opinion as to whether it was as likely as 
not that the veteran's service connected 
disabilities caused or contributed to his 
coronary heart disease and death.  The 
basis for this opinion should be 
provided.  If Dr. Plott is not available 
the RO may refer this question another 
specialist in cardiology.  Any opinion 
provided should be added to the record.  

3.  Following the completion of the above 
requested development and any other 
action which is felt to be indicated, the 
RO should review the appellant's claims 
for service connection for the cause of 
the veteran's death on the basis of all 
the evidence of record and applicable law 
and regulations.  The RO should also 
consider the claim of entitlement to 
dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318, based 
upon the evidence in VA's actual or 
constructive custody at the time of the 
veteran's death.  As noted above, the 
question for consideration is "whether, 
had he brought a claim more than 10 years 
prior to his death, he 'would have been 
entitled' to receive a total disability 
rating for the 10 years immediately 
preceding his death, thus entitling his 
survivor to section 1318 DIC...." Wingo.  
If the action taken remains adverse to 
the appellant, she and her representative 
should be provided a supplemental 
statement of the case and a reasonable 
period for response thereto.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant need 
take no action until she is notified.  The purposes of this 
remand are to further develop the record and to afford the 
appellant due process of law.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -
